MEMORANDUM **
Geoffry Romy Martinez-Leppe, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), we deny the petition for review.
*21Even assuming that Martinez-Leppe was targeted on account of a protected ground and that his experiences rise to the level of persecution, substantial evidence supports the IJ’s denial of asylum because he did not show the gang members who targeted him were forces the government was either unable or unwilling to control. See Castro-Perez v. Gonzales, 409 F.3d 1069, 1071-72 (9th Cir.2005).
Because Martinez-Leppe failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See id. at 1072.
Because Martinez-Leppe has not “specifically and distinctly argued and raised” the issue of CAT relief, he has waived that claim. See id. (internal quotation marks and citation omitted).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.